                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                                     4:18CR3143
                       Plaintiff,

        vs.
                                                                  ** AMENDED **
                                                                      ORDER
FREDERICK ALAN VOIGHT,

                       Defendant.

        Upon the motion of the United States of America, by its attorneys, Joseph P. Kelly,

United States Attorney, and Steven A. Russell, Assistant United States Attorney for said district,

pursuant to Title 18, United States Code, Section 3771(d)(2), for alternative victim notification

on the ground that the number of crime victims in this case makes it impracticable to accord all

of the crime victims the rights described in § 3771(a), and full consideration having been given

to said Motion, the Court finds that:

        1.      The number of potential crime victims in this case renders compliance with the

victim notification requirements prescribed by Title 18, United States Code, Section 3771(a), (b),

and (c) impracticable pursuant to § 3771(d)(2);

        2.      Using investigative tools, the government has, in certain circumstances, identified

investors associated with the defendant’s alleged scheme to defraud that are part of the evidence

in this case; and,

        3.      The alternative notification procedures proposed by the government are

reasonable and sufficient to give effect to the crime victim rights outlined in § 3771 and will not

unduly complicate or prolong the proceedings.

        WHEREFORE, IT IS HEREBY ORDERED that the United States shall provide notice

to the identified victims, which notice shall include the following information:
•     The names of the defendant, the case number, and charges;

•     Notification that the victims may have been victimized by the illegal activities of the
      named defendant;

•     All of the victim rights codified at 18 U.S.C. § 3771(a);

•     That they may visit the Justice Department’s website for large cases,
      http://justice.gov/largecases/, where all required notices will be posted in order for
      victims to receive notice about their statutory rights and ongoing notifications.

November 7, 2018.
                                                     BY THE COURT:

                                                     s/Cheryl R. Zwart
                                                     United States Magistrate Judge




*                                               2
